DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each pixel comprising a plurality of organic light-emitting diodes (OLEDs)” and “a threshold voltage of the second transistor is stored at the third terminal of the second transistor and a first terminal of the capacitor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “compensating for a variable threshold of the second transistor by activating the second select line to set a first terminal of the capacitor and a first terminal on the second transistor to Vdd, setting a third terminal of the second transistor to Vdd minus the threshold voltage of the second transistor”; “activating a data line and the first select line to set the first terminal of the capacitor to Vdd + (Vdata - Vss), set a first terminal of the OLED to Vss”, does not reasonably provide enablement for “compensating for a variable threshold of the second transistor by activating the second select line to setting a first terminal of the OLED electrically and a third terminal of the seventh transistor to Vss plus VOLED, and setting a second terminal of the capacitor to Vss”; “activating a data line and the first select line for setting a second terminal of the capacitor to Vdata”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As to claim 10: It recites “compensating for a variable threshold of the second transistor by activating the second select line to set a first terminal of the capacitor and a first terminal on the second transistor to Vdd, setting a third terminal of the second transistor to Vdd minus the threshold voltage of the second transistor, setting a first terminal of the OLED electrically and a third terminal of the seventh transistor to Vss plus VOLED, and setting a second terminal of the capacitor to Vss”, which does not enable by activating the second select line for setting a first terminal of the OLED electrically and a third terminal of the seventh transistor to Vss plus VOLED, and setting a second terminal of the capacitor to Vss (emphasis added). It recites “activating a data line and the first select line to set the first terminal of the capacitor to Vdd + (Vdata - Vss), set a first terminal of the OLED to Vss, and setting a second terminal of the capacitor to Vdata”, which does not enable by “activating a data line and the first select line for setting a second terminal of the capacitor to Vdata”. 
As to claim 11: Claim 11 is a dependent claim of claim 10. Therefore, claim 11 is rejected with same rationale as claim 10.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 12: It recites “each pixel comprising a plurality of organic light-emitting diodes (OLEDs)”. However, the drawing of the specification does not describe these feature. Therefore, it not enable one skilled in the art to make and/or use the invention.
As to claim 13-15: Claims 13-15 are a dependent claim of claim 12. Therefore, claim 13-15 is rejected with same rationale as claim 12.
As to claim 13: It recites “during selection of the second select line, a threshold voltage of the second transistor is stored at the third terminal of the second transistor and a first terminal of the capacitor”, which is not enable during selection of the second selection line 130, a threshold voltage of the second transistor 112 is stored at the third terminal of the second transistor and a first terminal of the capacitor 126.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 12, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHANG et al (CN 102903333 A).
As to claim 1: Zhang discloses an organic light-emitting diode (OLED) circuit (Fig. 2 shows an organic light-emitting diode (OLED) circuit; Abstract; ¶0030-0046), comprising: 
a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor (Fig. 2, “a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor M1-M8”; ¶0030-0046); 
a capacitor (Fig. 2, “a capacitor C”; ¶0030-0046); 
a first select line, a second select line, and a third select line; and a data line (Fig. 2, “a first select line, a second select line, and a third select line SCAN1, SCAN2, EM”; ¶0030-0046);
and a data line (Fig. 2, “a data line Vdata”; ¶0030-0046); 
wherein the consecutive selection of the first select line, second select line, and third select line compensates for a threshold voltage in the second transistor (Fig. 2-3, the consecutive selection of the first select line, second select line, and third select line compensates for a threshold voltage in the second transistor; Abstract, ¶0045).
As to claim 12: Zhang discloses a display device, comprising: a plurality of pixels (Fig. 2, a display device, comprising: a plurality of pixels; Abstract, ¶0012-0024, 0030-0044), each pixel comprising a plurality of organic light-emitting diodes (OLEDs), wherein each OLED is electrically connected to a pixel circuit (Fig. 2, each pixel comprising a plurality of organic light-emitting diodes (OLEDs), wherein each OLED is electrically connected to a pixel circuit; Abstract, ¶0012-0024, 0030-0044) comprising: 
a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor (Fig. 2, a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor T1-T8); 
a capacitor (Fig. 2, “a capacitor C”); 
a first select line, a second select line, and a third select line (Fig. 2, a first select line, a second select line, and a third select line Scan1, Scan2, EM”); and 
a data line (Fig. 2, “a data line Vdata”); 
wherein the consecutive selection of the first select line, second select line, and third select line compensates for a threshold voltage of the second transistor (Figs. 2-3, the consecutive selection of the first select line, second select line, and third select line compensates for a threshold voltage of the second transistor; Abstract, Abstract, ¶0045).  
As to claim 14: Zhang discloses consecutive selection of the first select line and the third select line provides a current which is independent to the threshold voltage of the second transistor associated with each OLED (Figs. 1-2, consecutive selection of the first select line S1 and the third select line EM provides a current which is independent to the threshold voltage of the second transistor M1 associated with each OLED; Abstract, ¶0057-0070).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (CN 102903333 A) as applied to claims 1, 12 above, and further in view of Chung et al (US 2011/0199357 A1).
As to claim 2: Zhang does not expressly disclose selection of the second select line causes a first terminal of the capacitor to be charged to Vdd, sets a charge between a second terminal of the capacitor and a third terminal of the fourth transistor to Vss, sets a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor. However,  Chung teaches an organic light-emitting diode (OLED) circuit comprises a selection of a second select line causes a first terminal of a capacitor to be charged to Vdd, sets a charge between a second terminal of the capacitor and a third terminal of a fourth transistor to Vss, sets a charge between a third terminal of a second transistor and a second terminal of a seventh transistor to Vdd minus a threshold voltage of the second transistor (Fig. 2, “an organic light-emitting diode (OLED) circuit 140” comprises “a selection of a second select line Si-2” causes “a first terminal of a capacitor C1” to be charged to Vdd, sets a charge between “a second terminal of the capacitor C1” and “a third terminal of a fourth transistor M4” to Vss, sets a charge between “a third terminal of a second transistor M1” and “a second terminal of a seventh transistor M8” to Vdd minus a threshold voltage of the second transistor M8; ¶0050-0064, wherein Vref represents Vss). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have select the second select line causes a first terminal of the capacitor to be charged to Vdd, sets a charge between a second terminal of the capacitor and a third terminal of the fourth transistor to Vss, sets a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor as taught by Chung. The motivation would have been in order to be directed towards an organic light emitting display device capable of sufficiently ensuring a threshold voltage compensation period, even under high frequency driving. (Chung: ¶0011).
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior art Chung further discloses claim limitation of the selection of the second select line constitutes a compensation stage of the circuit (Fig. 2, the selection of the second select line Si-2 constitutes a compensation stage of the circuit; ¶0188-0189). In addition, the same motivation is used as the rejection of claim 3.  
As to claim 4: Zhang does not expressly disclose selection of the first select line sets a charge between a second terminal of the capacitor and a first terminal of the fourth transistor to Vdata while the first terminal of the capacitor is coupled with the voltage of Vdd + (Vdata-Vss), and sets a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor. However, Chung teaches an organic light-emitting diode (OLED) circuit comprises election of a first select line sets a charge between a second terminal of a capacitor and a first terminal of a fourth transistor to Vdata while a first terminal of the capacitor is coupled with the voltage of Vdd + (Vdata-Vss), and sets a charge between a third terminal of a second transistor and a second terminal of a seventh transistor to Vdd minus a threshold voltage of the second transistor (Fig. 2, “an organic light-emitting diode (OLED) circuit 140” comprises selection of “a first select line Si+3” sets a charge between “a second terminal of a capacitor C1” and “a first terminal of a fourth transistor M4” to Vdata while a first terminal of the capacitor C1 is coupled with the voltage of Vdd + (Vdata-Vss), and sets a charge between “a third terminal of a second transistor M1” and “a second terminal of a seventh transistor M8” to Vdd minus a threshold voltage of the second transistor M1; ¶0050-0064, wherein Vref represents Vss). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have select of the first select line sets a charge between a second terminal of the capacitor and a first terminal of the fourth transistor to Vdata while the first terminal of the capacitor is coupled with the voltage of Vdd + (Vdata-Vss), and sets a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor as taught by Li. The motivation would have been in order to be directed towards an organic light emitting display device capable of sufficiently ensuring a threshold voltage compensation period, even under high frequency driving. (Chung: ¶0011).
As to claim 5: Claim 5 is a dependent claim of claim 4. The prior art Chung further discloses claim limitation of the selection of the first select line and a data line constitutes a data input stage of the circuit (Fig. 2 shows the selection of the first select line Si+3 and a data line constitutes “a data input stage Vdata of the circuit). In addition, the same motivation is used as the rejection of claim 5.
As to claim 13: Zhang does not expressly disclose during selection of the second select line, a threshold voltage of the second transistor is stored at the third terminal of the second transistor and a first terminal of the capacitor. However, Chung teaches a display device, comprising: a plurality of pixels (Fig. 1, a display device, comprising: “a plurality of pixels 140”; Abstract), each pixel comprising a plurality of organic light-emitting diodes (OLEDs), wherein each OLED is electrically connected to a pixel circuit (Figs. 1-2, wherein each pixel comprising a plurality of organic light-emitting diodes (OLEDs), wherein each OLED is electrically connected to a pixel circuit), wherein during selection of “a second select line Si-2, “a threshold voltage of a second transistor M1” is stored at a third terminal of the second transistor M1” and “a first terminal of a capacitor C2”; ¶0050-0079). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to activate the second select line, such that during selection of the second select line, a threshold voltage of the second transistor is stored at the third terminal of the second transistor and a first terminal of the capacitor as taught by Chung. The motivation would have been in order to be directed towards an organic light emitting display device capable of sufficiently ensuring a threshold voltage compensation period, even under high frequency driving (Chung: ¶0011).
 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (CN 102903333 A) as applied to claim 1 above, and further in view of LEE et al (US 2019/0096323 A1).
WO 2020/050827 PCT/US2018/049475As to claim 6: Zhang does not expressly disclose selection of the third select line sets, after selection of the first and second lines, a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor. However, Lee teaches an organic light-emitting diode (OLED) circuit comprises first to eighth transistors, selection of the third select line sets, after selection of the first and second lines, a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor (Fig. 4, an organic light-emitting diode (OLED) circuit comprises “first to eighth transistors T1 to T8”, selection of “a third select line Ei” sets, after selection of “a first and a second lines Si, Si-1”, a charge between “a third terminal of a second transistor T1” and “a second terminal of a seventh transistor T6” to Vdd minus a threshold voltage of the second transistor T1; ¶0089-0099, wherein ELVDD represents Vdd). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to select the third select line sets, after selection of the first and second lines, a charge between a third terminal of the second transistor and a second terminal of the seventh transistor to Vdd minus a threshold voltage of the second transistor as taught by Lee. The motivation would have been in order to control current flowing via the second transistor by supplying an emission control line to the emission control transistors (Lee: ¶0095). 
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior art Lee further discloses claim limitation of an OLED electrically connected to the seventh transistor to receive the voltage or current from the seventh transistor during selection of the third select line (Fig. 4 shows “an OLED 4” electrically connected to the seventh transistor T6 to receive the voltage or current from the seventh transistor T6 during selection of the third select line Ei; ¶0089-0099). In addition, the same motivation is used as the rejection of claim 7.

Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (CN 102903333 A) as applied to claims 1, 12 above, and further in view of Osame et al (US 8026877 B2).
As to claims 8, 15: Zhang does not expressly disclose a ratio of the channel width to the channel length (W/L) of the second transistor is smaller than a ratio of the channel width to the channel length (W/L) of the sixth and seventh transistor. However, Osame teaches an organic light-emitting diode (OLED) circuit comprises a ratio of a channel width to a channel length (W/L) of a driving transistor is smaller than a ratio of a channel width to a channel length (W/L) of a current control transistor (Fig. 1, an organic light-emitting diode (OLED) circuit comprises a ratio of a channel width to a channel length (W/L) of a second transistor 102 is smaller than a ratio of a channel width to a channel length (W/L) of a current control transistor; col. 4, wherein the driving transistor represents the second transistor, and the current control transistor represents the sixth and seventh transistor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to set a ratio of the channel width to the channel length (W/L) of the second transistor is smaller than a ratio of the channel width to the channel length (W/L) of the sixth and seventh transistor as taught by Osame. The motivation would have been in order to prefer a ratio of the length to the width of the driving transistor be 5 or more (Osame: col. 4).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (CN 102903333 A) as applied to claim 1 above, and further in view of Chung et al (US 2011/0199357 A1), CHOI et al (US 2014/0320476 A1), HE et al (US 2017/0365215 A1).
As to claim 9: Zhang discloses wherein: the first transistor comprises a first terminal electrically connected to the first select line, a second terminal electrically connected to the data line (Fig. 2, the first transistor T1 comprises a first terminal electrically connected to the first select line Scan2, a second terminal electrically connected to the data line Vdata),
the fourth transistor comprises a first terminal electrically connected to the second select line, a second terminal electrically connected to Vss, and a third terminal electrically connected to the second terminal of the capacitor (Fig. 2, the fourth transistor T6 comprises a first terminal electrically connected to the second select line Scan1, a second terminal electrically connected to Vss, and a third terminal electrically connected to the second terminal of the capacitor C, wherein Vini represents Vss);
the third transistor comprises a second terminal electrically connected to Vdd, and a third terminal electrically connected to a first terminal of the capacitor (Fig. 2, the third transistor T7 comprises a second terminal electrically connected to Vdd, and a third terminal electrically connected to a first terminal of the capacitor C);
the sixth transistor comprises a first terminal electrically connected to the third select line, a second terminal electrically connected to Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
 and a third terminal electrically connected to a second terminal of the second transistor (Fig. 2, the sixth transistor T2 comprises a first terminal electrically connected to the third select line EM, a second terminal electrically connected to Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a second terminal of the second transistor T3); 
the second transistor comprises a second terminal electrically connected to a third terminal of the sixth transistor, and a third terminal electrically connected to a second terminal of the seventh transistor (Fig. 2, the second transistor T3 comprises a second terminal electrically connected to a third terminal of the sixth transistor T2, and a third terminal electrically connected to a second terminal of the seventh transistor T5); 
the seventh transistor comprises a first terminal electrically connected to the third selection line, a second terminal electrically connected to the third terminal of the second transistor, and a third terminal electrically connected to the first terminal of the OLED (Fig. 2, the seventh transistor T5 comprises a first terminal electrically connected to the third selection line EM, a second terminal electrically connected to the third terminal of the second transistor T3, and a third terminal electrically connected to the first terminal of the OLED).
Zhang does not expressly disclose the first transistor comprises a third terminal electrically connected to a third terminal of the fourth transistor and a second terminal of the capacitor; the third transistor comprises a first terminal electrically connected to the second select line; and the fourth transistor comprises a third terminal electrically connected to the third terminal of the first transistor. However, Chung teaches an organic light-emitting diode (OLED) circuit comprises a first transistor including a first terminal electrically connected to a first select line, a second terminal electrically connected to a data line and a third terminal electrically connected to a third terminal of a fourth transistor and a second terminal of a capacitor; a third transistor comprises a first terminal electrically connected to a second select line, a second terminal electrically connected to Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a first terminal of the capacitor; and a fourth transistor comprises a second terminal electrically connected to Vss, and a third terminal electrically connected to the third terminal of the first transistor (Fig. 2, “an organic light-emitting diode (OLED) circuit 140” comprises “a first transistor M3” including a first terminal electrically connected to “a first select line Si+3”, a second terminal electrically connected to “a data line Dm” and a third terminal electrically connected to “a third terminal of a fourth transistor M4” and “a second terminal of a capacitor C1”; “a third transistor M6” comprises a first terminal electrically connected to “a second select line Si-2”, a second terminal electrically connected to Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a first terminal of C1 capacitor; and a fourth transistor M4 including a second terminal electrically connected to Vss, and a third terminal electrically connected to the third terminal of the first transistor M3 and the second terminal of the capacitor C1, wherein Vref represents Vss). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to rearrange the connections of the first, third, and fourth transistors, such that the first transistor including a first terminal electrically connected to the first select line, a second terminal electrically connected to the data line and a third terminal electrically connected to a third terminal of the fourth transistor and a second terminal of the capacitor; the third transistor comprises a first terminal electrically connected to the second select line, a second terminal electrically connected to Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to the first terminal of the capacitor; and the fourth transistor including a first terminal electrically connected to the second select line, a second terminal electrically connected to Vss, and a third terminal electrically connected to the third terminal of the first transistor and the second terminal of the capacitor as taught by Chung. The motivation would have been in order to be directed towards an organic light emitting display device capable of sufficiently ensuring a threshold voltage compensation period, even under high frequency driving. (Chung: ¶0011).
Zhang and Chung do not expressly disclose the fifth transistor comprises a first terminal electrically connected to the second select line, a second terminal electrically connected to a second terminal of the sixth transistor and Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a third terminal of the sixth transistor and a second terminal of the second transistor. However, Choi teaches an organic light-emitting diode (OLED) circuit comprises first to eighth transistors, wherein the fifth transistor comprises a first terminal electrically connected to a second select line, a second terminal electrically connected to a second terminal of the sixth transistor and Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a third terminal of the sixth transistor and a second terminal of the second transistor (Fig. 4, “an organic light-emitting diode (OLED) circuit 142” comprises first to eighth transistors M1-M8”, wherein the fifth transistor M6 comprises a first terminal electrically connected to “a second select line CL1”, a second terminal electrically connected to a second terminal of the sixth transistor M7 and Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a third terminal of the sixth transistor and “a second terminal of the second transistor M2”; ¶0047-0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Chung to implement a fifth transistor which is parallelly connected with the sixth transistor, such that the fifth transistor comprises a first terminal electrically connected to the second select line, a second terminal electrically connected to a second terminal of the sixth transistor and Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
and a third terminal electrically connected to a third terminal of the sixth transistor and a second terminal of the second transistor as taught by Choi. The motivation would have been in order to controls a current quantity flowing from a first power source to the second power source through the OLED based on a voltage of the first node (Choi: Abstract).
Zhang, Chung, and Choi do not expressly disclose the eighth transistor comprises a first terminal electrically connected to the first select line, a second terminal connected to Vss, and a third terminal electrically connected to a first terminal of an organic light emitting diode (OLED). However, He teaches an organic light-emitting diode (OLED) circuit comprises first to eighth transistor, wherein the eight transistor comprises a first terminal electrically connected to a first select line, a second terminal electrically connected to Vss, and a third terminal electrically connected to a first terminal of an organic light emitting diode (OLED) (Fig. 6, an organic light-emitting diode (OLED) circuit comprises first to eighth transistor T1-T8, wherein the eight transistor T8 comprises a first terminal electrically connected to “a first select line Scan”, a second terminal electrically connected to Vss, and a third terminal electrically connected to a first terminal of an organic light emitting diode (OLED) 5, wherein Vi represents Vss; Abstract, ¶0049-0051). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Chung, and Choi to implement an eighth transistor into the an organic light-emitting diode (OLED) circuit, wherein the eighth transistor comprises a first terminal electrically connected to the first select line, a second terminal connected to Vss, and a third terminal electrically connected to a first terminal of an organic light emitting diode (OLED) as taught by He. The motivation would have been in order to provide a pixel compensation circuit and an AMOLED display apparatus, which can avoid the brightness of the light emitting device during the light emission from being changed and improve the brightness uniformity during the light emission (He: ¶0008).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2011/0199357 A1) in view of CHOI et al (US 2014/0320476 A1).
As to claim 10: Chung discloses a method of actuating an organic light-emitting diode (OLED), comprising: with an organic light-emitting diode (OLED) electrically connected to an eight transistors/1 capacitor circuit (8T1 C) comprising a first, second, third, fourth, fifth, sixth, seventh, and eighth transistor and a first, second and third select line (Fig. 2: a method of actuating an organic light-emitting diode (OLED), comprising: with “an organic light-emitting diode (OLED)” electrically connected to an eight transistors/1 capacitor circuit (8T1C) comprising a first M3, second M1, third M6, fourth M4, fifth M2, sixth M5, seventh M8, and eighth transistor M7 and a first Si+3, second Si-2 and third Ei select line; Abstract, ¶0009, 0033, 0051-0074):
compensating for a variable threshold of the second transistor by activating the second select line to set a first terminal of the capacitor and a first terminal on the second transistor to Vdd
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
setting a third terminal of the second transistor to Vdd minus the threshold voltage of the second transistor, setting a first terminal of the OLED electrically and a third terminal of the seventh transistor to Vss plus VOLED (Figs. 2-3, compensating for a variable threshold of the second transistor M1 by activating the second select line Si-2 to set a first terminal of the capacitor C1 and a first terminal on the second transistor M1 to Vdd,
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
setting a third terminal of the second transistor M1 to Vdd minus the threshold voltage of the second transistor M1, setting a first terminal of the OLED electrically and a third terminal of the seventh transistor to Vss plus VOLED; Abstract, ¶0051-0074), and setting a second terminal of the capacitor to Vss (Figs. 2-3, setting a second terminal of the capacitor to Vss; Abstract, ¶0051-0074, wherein Vref represents Vss); 
activating a data line and the first select line to set the first terminal of the capacitor to Vdd + (Vdata -Vss), set a first terminal of the OLED to Vss, and setting a second terminal of the capacitor to Vdata (Figs. 2-3, activating “a data line Dm” and the first select line Si+3 to set the first terminal of the capacitor C1 to Vdd + (Vdata -Vss), set a first terminal of the OLED to Vss, and setting a second terminal of the capacitor to Vdata; Abstract, ¶0051-0074, wherein Vref represents Vss).
Chung does not expressly disclose WO 2020/050827 PCT/US2018/049475activating the third select line connected to a first terminal of the seventh transistor to activate the OLED electrically connected to a third terminal of the seventh transistor. Choi teaches a method of actuating an organic light-emitting diode (OLED), comprising activating the third select line connected to a first terminal of the seventh transistor to activate the OLED electrically connected to a third terminal of the seventh transistor (Figs. 4-5, a method of actuating an organic light-emitting diode (OLED), comprising activating “a third select line E” connected to “a first terminal of a seventh transistor M8” to activate “an OLED” electrically connected to a third terminal of the seventh transistor; ¶0025, 0047-0056). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to rearrange the third select line and the seventh transistor, such that activating the third select line connected to a first terminal of the seventh transistor to activate the OLED electrically connected to a third terminal of the seventh transistor as taught by Choi. The motivation would have been in order to control a current quantity flowing from a first power source to the second power source through the OLED based on a voltage of the first node (Choi: Abstract).
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior arts Chung and Choi further disclose claim limitation of a second terminal of the sixth transistor is electrically connected to Vdd a third terminal of the sixth transistor is electrically connected to a second terminal of the second transistor (Chung: Figs. 2-3, “a second terminal of the sixth transistor M5” is electrically connected to Vdd a third terminal of the sixth transistor M5 is electrically connected to a second terminal of the second transistor M1; ¶0051-0074; Choi: Figs. 4-5, a second terminal of a sixth transistor M7 is electrically connected to Vdd a third terminal of the sixth transistor M7 is electrically connected to a second terminal of a second transistor M2”; ¶0047-0056). In addition, the same motivation is used as the rejection of claim 11.
    PNG
    media_image1.png
    5
    5
    media_image1.png
    Greyscale
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693